Citation Nr: 0208306	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
surgical repair of hammertoes of the right foot, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
of the right foot currently evaluated as 10 percent disabling 

3.  Entitlement to an increased evaluation for status post 
ligament and tendon surgery of the left first, second and 
third toes with hallux valgus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from June 2000 rating determination by the Columbia, South 
Carolina, Regional Office (RO).


REMAND

In a VA Form 9 received in November 2000, the veteran has 
indicated that he wants a personal hearing before a member of 
the Board in Columbia, South Carolina.  A review of the 
record shows that such a hearing was never scheduled.  Since 
"Travel Board hearings" are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2001)), the Board is remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns. 

Therefore the RO should schedule the veteran for a Travel 
Board hearing at the soonest available opportunity, with 
notice to the veteran (at his last known address of record) 
and his representative, The American Legion.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

Schedule the veteran for a Travel Board 
hearing at the earliest available 
opportunity, with appropriate 
notification to the veteran and his 
representative, The American Legion.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is held, the claims file should be 
returned to the Board in accordance with 
current applicable procedures.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




